                 Case 6:18-cv-06158-MAT-MWP Document 28 Filed 12/07/18 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Western    District of        NY


        ANDREW GISSENDANER, individually
                                                                     )
    and on behalf of all others similarly situated,
                                                                     )
                             Plaintiff
                                                                     )
                                v.                                             Civil Action No.      :18-cv-06158(MAT)
  ENHANCED RECOVERY COMPANY, LLC,
                                                                     )
                            Defendant
                                                                     )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

   the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

    the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                   recover costs from the plaintiff (name)
                                            .

    other:     Defendant’s Cross-Motion for Judgment on the Pleadings is granted, and the Complaint is dismissed.

                                                                                                                                     .

This action was (check one):

   tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

   tried by Judge                                                                         without a jury and the above decision
was reached.

    decided by Judge         Michael A. Telesca                                                on a motion for judgment on the
pleadings in favor of the Defendant.
                                                                                                                                     .

Date:             12/07/2018                                                  CLERK OF COURT



                                                                                          Signature of Clerk or Deputy Clerk
